Citation Nr: 1236394	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-02 517	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to an initial rating higher than 10 percent before August 25, 2008, for left leg varicose veins.

REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

Veteran and Ms. W. 




ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1976 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 2008 and in April 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In August 2010, the Board remanded the claims for further development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is needed. 

The claims of service connection for a bilateral hearing loss disability, tinnitus, a bilateral knee disability, and a low back disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


FINDING OF FACT

From the effective date of service connection and before August 25, 2008, varicose veins of the left leg were manifested by persistent edema and stasis pigmentation without persistent ulceration.



CONCLUSION OF LAW

From the effective date of the award of service connection and before August 25, 2008, the criteria for an initial rating of 40 percent for left leg varicose veins had been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).







In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim for increase, the RO provided pre-adjudication VCAA notice by letter, dated in May 2007. Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) is no longer applicable in the claim for an initial higher rating, following the initial grant of service connection.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A , VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records, VA records, private medical records, and records of the Social Security Administration.  The Veteran was afforded VA examinations in November 2007 and in August 2008. 



The report of the VA examination included a review of the Veteran's medical history, including the service treatment records and sufficient findings to rate disability. Therefore, the Board concludes that the VA examination is adequate. 38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 




Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Criteria for Rating Varicose Veins 

In a rating decision in January 2008, the RO granted service connection for varicose veins of the left leg and assigned a 10 percent rating under Diagnostic Code 7120, effective from April 13, 2007, the date of receipt of the claim of service connection for varicose veins.  The Veteran appealed the initial, 10 percent rating.  While on appeal, in a rating decision in February 2010, the RO increased the rating to 100 percent, the maximum schedular rating, effective August 25, 2008.  The rating for varicose veins before August 25, 2008, is still on appeal. 

Under Diagnostic Code 7120, the criteria for a 20 percent rating are varicose veins manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  The criteria for a 40 percent rating are varicose veins manifested by persistent edema and stasis pigmentation or eczema with or without intermittent ulceration.  The criteria for a 60 percent rating are persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  

Facts 

Before August 25, 2008, VA records show that in June 2007 the Veteran stated that his left leg stayed swollen and discolored.  He complained of cramping in his left calf at night.  He stated that he was employed full time, working on a road crew.  



The VA examiner found that the left leg was swollen and that the skin was discolored with a dark rubor.  There was no ulceration.  The assessment was venous insufficiency of the left leg with severe varicosities.

On VA examination in November 2007, the Veteran stated that varicose veins started in service.  He stated that VA told him to wear support stockings, but he did not because he worked fulltime outside.  He denied leg ulcerations.  He described cramping at night, swelling, and discoloration.  The pertinents findings were no edema or ulceration.  There was stasis pigmentation.  

In a statement in March 2008, the Veteran stated that his leg stayed swollen and he had leg pain daily at work, which involved a lot of walking and manual labor and climbing in and out of a truck.  He stated that support stockings helped some, but were uncomfortable when working.  He stated that elevating his leg provided some relief for a short period of time. 

On VA examination in August 2008, the pertinent findings were boardlike edema and stasis pigmentation without ulceration. 

Analysis

From the effective date of service connection and before August 25, 2008, varicose veins of the left leg were manifested by persistent edema and stasis pigmentation, which equated to a 40 percent rating.  In the absence of evidence of persistent ulceration, the findings do not more nearly approximate or equate to the criteria for a 60 percent rating. 








Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the disability level and symptomatology for varicose veins to the Rating Schedule, the degree of disability, persistent edema and stasis pigmentation, is encompassed in the criteria for a 40 percent rating under Diagnostic Code 7120 of the Rating Schedule and the 40 percent rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

Total Disability Rating for Compensation based on Individual Unemployability

The claim for a total disabled rating for compensation based on individual unemployability was not expressly raised by the Veteran or reasonably raised by the record, because the Veteran was employed fulltime before August 25, 2008. 




See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

From the effective date of service connection and before August 25, 2008, an initial rating of 40 percent for left leg varicose veins is granted, subject to the law and regulations, governing the payment of monetary benefits.


REMAND

On the claim of service connection for a bilateral hearing loss disability, on VA examination in July 2008, the VA examiner expressed the opinion that it was less likely as not that the current bilateral hearing loss was related to service, because audiometric results on enlistment, during service, and on separation examination were normal. 

On the enlistment audiogram in May 1976, the decibel threshold at 500 Hz was 25 in the right ear and 25 in the left ear at 4000 Hz.  In July 1977, the decibel threshold at 500 Hz was 25 in the right ear.  The decibel thresholds for the remainder of the audiometric findings, including on separation examination in 1980, were 20 decibels or below at the tested frequencies. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of impaired hearing loss, but necessarily a hearing loss disability under 38 C.F.R. § 3.385 for the purpose of VA disability compensation.   See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).



As the opinion of the VA examiner does not account for evidence of impaired hearing on audiometric testing in May 1976 and in July 1977, but not a hearing loss disability under 38 C.F.R. § 3.385, the Board finds that the examination is inadequate. 

On the claims of service connection for a bilateral knee disability and for a low back disability, the Veteran asserts that the disabilities are directly related to service or are due to the service-connected varicose veins.  On VA examinations in March 2008 and in December 2010, the VA examiners addressed direct service connection, but not secondary service connection.  As the evidence of record is insufficient to decide the applicable theories of service connection, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current bilateral hearing loss disability is related to noise exposure in service? 

In formulating an opinion, the VA examiner is asked to explain the clinical significance of the following:

On enlistment audiogram in May 1976, the decibel threshold at 500 Hz was 25 in the right ear and 25 in the left ear at 4000 Hz.  In July 1977, the decibel threshold at 500 Hz was 25 in the right ear.  



The decibel thresholds for the remainder of the audiometric findings, including on separation examination in 1980, were 20 decibels or below at the tested frequencies.

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot rendered because there are several potential etiologies, when the Veteran's noise exposure in service is not more likely than any other etiology related to the current hearing loss disability and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be made available to the examiner. 

2. Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current bilateral knee disability, degenerative joint disease, or degenerative disc disease or degenerative joint disease of the lumbar spine is caused by or aggravated by the service-connected varicose veins of the left leg? 








In this context the term "aggravation" means a permanent increase in the disabilities of the knees and lumbar spine, that is, a permanent or irreversible worsening of beyond the natural or expected clinical course of the disability as contrasted to a temporary worsening of symptoms.  

The Veteran's file should be made available to the examiner for review.

3.  After the above development has been completed, adjudicate the claim of service connection for a bilateral hearing loss disability, and the claims of service connection for disabilities of the knees and lumbar spine on a secondary basis.  

If additional evidence is received on the claim of service connection for tinnitus, adjudicate the claim 

If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


0.

Department of Veterans Affairs


